DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on September 2, 2020. Claims 1-20 are pending and have been examined. The claim objections and rejections are stated below. 

Claim Objections
2.	Claims 15-20 are objected to because of the following informalities:  
	Claim 15 recites “A computer-implemented method for automatically processing insurance claims, the method comprising: receiving an insurance claim, wherein the insurance claim comprises at least one line, and wherein each line comprises at least one procedure code and at least one explanation code; SMRH:4837-3799-2137.1-- 28 --PATENTdetermining a first hierarchical rank of a plurality of the hierarchical ranks for a first explanation code in a first line based on predetermined associations between the explanation codes and the hierarchical ranks; determining, according to the determined first hierarchical rank for the first explanation code, whether the first line comprising the first code should be modified; modifying the first line comprising the first explanation code when it is determined that the first line comprising the first explanation code should be modified; and outputting the insurance claim after determining whether the first line comprising the first explanation code should be modified”. It is not clear which steps of the claim are performed manually and which steps of the claim are performed by a computer processor. Similar ambiguities are present in the dependent claims 16-20 also. Appropriate correction/ clarification is required. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for automatically processing insurance claims, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity such as commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 15 is directed to a method. 
	Step 2A – Prong one: The limitations of “receiving an insurance claim, wherein the insurance claim comprises at least one line, and wherein each line comprises at least one procedure code and at least one explanation code; SMRH:4837-3799-2137.1-- 28 --PATENTdetermining a first hierarchical rank of a plurality of the hierarchical ranks for a first explanation code in a first line based on predetermined associations between the explanation codes and the hierarchical ranks; determining, according to the determined first hierarchical rank for the first explanation code, whether the first line comprising the first code should be modified; modifying the first line comprising the first explanation code when it is determined that the first line comprising the first explanation code should be modified; and outputting the insurance claim after determining 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a hardware processor to perform all the steps. A plain reading of Figure 7 and associated descriptions in paragraph [0048] reveals that the hardware processor may be one or more general purpose microprocessors suitably programmed to perform the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor (not explicitly recited in the claim) in all the steps is implicitly recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor (not explicitly recited in the claim) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible. Independent claims 1 and 8 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 9-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-3, 9-10 and 16-17 the claimed limitations “further comprising: determining, according to a modifier in the first line, whether the first line should be modified; wherein modifying the first line comprises: SMRH:4837-3799-2137.1-- 25 –PATENTmodifying the first line according to the first procedure code” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
	In claims 4-7, 11-14 and 18-20, the claimed limitations “further comprising: determining a second hierarchical rank of the plurality of the hierarchical ranks for a second explanation code 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter

5.	Claims 1-20 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Childress et al. EP 1303825 A1 and Tholl et al. CA 2654617 A1), fail to teach a computer readable medium having stored therein instructions executable by a processor, and a system including a client device to perform a method including the steps of “determining a first hierarchical rank of a plurality of the hierarchical ranks for a first explanation code in a first line based on predetermined associations between the explanation codes and the hierarchical ranks; determining, according to the determined first hierarchical rank for the first explanation code, whether the first line comprising the first code should be modified; modifying the first line comprising the first explanation code when it is determined that the first line comprising the first explanation code should be modified; and outputting the insurance claim after determining whether the first line comprising the first explanation code should be modified”. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 1, 8 and 15 are deemed allowable over prior art. Dependent claims 2-7, 9-14 and 16-20 are allowable over prior art by virtue of dependency on an allowable claim. 
Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

	(b) Levy, Yoram (US Pub. 20190244302 A1) discloses a method for processing relationships in a medical claims database using a computerized system having a processor and a non-transitory memory includes storing multi-field medical claim data and multi-field insurance claim data in a relational electronic database. The insurance claim data corresponds to at least a portion of the medical claim data. A worklist template is defined using at least one filter and at least one multiplier. The at least one filter excludes at least a portion of the medical claim data, and the at least one multiplier defines a weighted value applicable to at least one field of the multi-field medical claim data. The processor converts the medical claim data into standardized values by applying the at least one multiplier to at least one field of the multi-field medical claim data. A biller worklist is assigned based on a hierarchy of the standardized values.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

February 28, 2022